ACHESON, Circuit Judge.
I dissent from the judgment of affirmance in this case. I differ fundamentally from the majority of the court in respect to the scope of the first indictment. My views I can the better explain by quoting in extenso the first count of the former indictment. This count will answer for all the other counts of that indictment here involved, for they are all alike save as to the name of the person represented as having been naturalized, and to whom it is charged a false certificate of naturalization was uttered.
“In the District Court of the United States for the Eastern District of Pennsylvania. February Sessions, 1898, No. 19.
Eastern District of Pennsylvania — ss.:
“The grand inquest of the United States of America, inquiring in and for the Eastern district of Pennsylvania, upon their respective oaths and affirmations, respectively, do present that heretofore, to wit, upon the 1st day of June in the year of our Lord 1897, one Isidor Berkowitz and one Richard W. Merrick, both late of the district aforesaid, at the district aforesaid, and within the jurisdiction of this court, did knowingly, willfully, and unlawfully conspire together for the purpose of committing an offense against the United States, to wit, to utter as true a certain false certificate of naturalization, purporting that one Joseph Mochnacs was admitted to become a citizen of the United States by the circuit court of the United States in and for the Eastern district of Pennsylvania, at a session of the said court holden at the city of Philadelphia, in the district aforesaid, on, to wit, the 11th day of October, A. D. *4591S97, and which said certificate is in words and figures and manner and form as follows, to wit:
“ ‘United States of America, Eastern District of Pennsylvania.
“ ‘Be it remembered, that at a circuit court of the United States holder, at Philadelphia, in and for the Eastern district of Pennsylvania, in the Third circuit, on the eleventh day of October in the year of our Lord one thousand eight hundred and ninety-seven, Joseph Molmacs, a native of Russia, exhibited a petition praying to bo admitted to become a citizen of the United States; and it appearing to the said court that lie had declared on oath before the clerk of the circuit court of the United Stares, Eastern'district of Pennsylvania, on the. twenty-sixth day of June, A. D. 1895, that it was bona fide his intention to become a citizen of the United States, and to renounce forever all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty whatsoever, and particularly to the czar of Russia, of whom he was at that lime a subject, and that the said Joseph Molmacs having on his solemn oa.i:h declared, and also made proof thereof, agreeably to law, to the satisfaction of the court, that he has resided one year and upwards within the state of Pennsylvania, and within the United States of America five years and upwards, immediately preceding his application, and that during that lime he lias behaved as a man of good moral character, attached to the principles of the constitution of the United States, and well disposed to the good order and happiness of the same, and having also declared on his solemn oath before the said court that he would support the constitution of the United States, and that he did absolutely and entirely renounce and abjure all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty whatsoever, and particularly to the czar of Russia, of whom he was before a subject; and thereupon the court admitted the said Joseph Mohnaes to become a citizen of the United States, and ordered all proceedings aforesaid to be recorded by the clerk of the said court, which was done accordingly. In testimony whereof, T have hereunto subscribed my name and affixed the seal of the said court, at Philadelphia, this eleventh day of October, A. D. 1897, and in the one hundred and twenty-second year of the independence of the United States. Rich. W. Merrick,
“ ‘Pro Clerk of Circuit Court, United States.
“ ‘[Seal IJ. S. Circuit Court, E. D. Penna.]’
“And to carry out and effect the object, of said conspiracy, they, the said Isidor Berkowitz and the said Richard W. Merrick, did on, to wi1, the said 11th day of October, A. D. 1897, utter as true the said false certificate of naturalization unto one Joseph Molmacs, and which said false certificate of naturalization was then and there false, in that the said circuit court of the United States in and for the district aforesaid did not upon the said 11th day of October, A. D. 1897, nor upon any other day or date, admit, or authorize the admission of, the said Joseph Molmacs to become a citizen of the United Slates, nor did said circuit court authorize the utterance of the said certificate of naturalization, as they, the said Isidor Berkowitz and Richard W. Merrick, and each of them, on all of the days and dates above mentioned, well knew, — - contrary'to the form of the act of congress in such cases made and provided, and against the peace and dignity of the United States of America.”
The conclusion of the majority of the court rests upon the assumption that the former indictment was simply for a conspiracy to commit an offense against the United States, namely, a conspiracy to-utter as true a false certificate of naturalization. Is this a true conception of that indictment? To determine the question arjght, let us analyze the above-recited count. It begins, indeed, with an allegation that the defendants conspired to utter as true a false certificate of naturalization; next it sets forth at length the false certificate; and then it avers that the defendants did utter as true the said false certificate of naturalization, knowing it to he false, contrary to the form of the act of congress in such cases made and *460provided. The count, in its charging part, contains a. complete description of the offense of uttering a false certificate of naturalization, denounced by, and punishable under, section 5424 of the Revised Statutes of the United States. The averment here made of the commission by the defendants of the offense of uttering the false certificate of naturalization is direct and positive, and very specific. The accusation of uttering the false certificate, as here laid, is a complete charge in itself. In substance, and almost in exact form, it is the same charge made against the defendant in the second indictment. It seems to me to be a matter of no moment that the charge of uttering, as laid in the first indictment, is preceded by the words “to carry out and effect the object of said conspiracy.” This is no more than saying that pursuant to,' and in accomplishment of, the previous agreement between the defendants to commit the offense, they actually did commit it.
I cannot assent to the suggestion that the first indictment was drawn exclusively under section 5440 of the Revised Statutes, as amended by the act of May 17,1879 (21 Stat. 4):
“If two or more persons conspire together either to commit any offense against the United States, or to defraud, the United States in any manner or for any purpose, and one or more of such parties do any act to effect the object of the conspiracy, all the parties to such conspiracy shall be liable. * * *”
It will be perceived that, to consummate the statutory offense of conspiracy, some act must he done by one or more of the confederates to effect the object of the conspiracy. Row, here the malting of the false certificate of naturalization was such an act, and might have been so pleaded as completing the alleged conspiracy; but this was not done, or at least not formally done. Instead of this, the indictment averred that the defendants had accomplished the object of the conspiracy; that is, had uttered the false certificate. In other words, there was a substantive charge that both the defendants had actually perpetrated the principal offense. All that preceded this definite charge was matter of inducement. Rex v. Spragg, 2 Burrows, 993. At any rate, if there was a good charge of conspiracy under section 5440, there was also a well-laid charge of uttering a false certificate of naturalization under section 5-124. The joinder of the two charges in one indictment clearly is allowable. 2 Whart. Cr. Law, § 2338; U. S. v. Hirsch, 100 U. S. 33. The government cannot, after trial and verdict, he heard to say that the joinder of the two charges in the same count was irregular or erroneous. The defendant alone could raise such objection. Vide section 1025, Rev. St. Moreover, it is no uncommon thing to join in one count two related but distinct offenses. 1 Whart. Cr. Law (8th Ed.) § 383(2) et seq.; Com. v. Tuck, 20 Pick. 356, 361. Thus, a person may he charged in the same count with having burglariously entered a dwelling house with intent to steal, and also with having stolen after entry, and he may be acquitted of the burglary and convicted of the larceny simply. Id. And, if acquitted generally, he may plead his acquittal in bar of an indictment for the larceny. 1 Whart. Cr. Law, § 560(t). In Wright, Cr. Const. (Carson’s Ed.) 192, it is laid down that if, in a count charging conspiracy, an overt act is stated and pleaded as a constituent mis*461demeanor, upon conviction judgment may be given for the constituent misdemeanor. For this doctrine there is abundant authority. Rex v. Spragg, 2 Burrows, 993, 999; King v. Reg., 7 Adol. & El. (N. S.) 808. In these cases it was declared that if, in an indictment for a conspiracy, the conspiracy is insufficiently laid, nevertheless, if the just of the indictment contains a good charge of a misdemeanor, judgment will be rendered against the defendant for the misdemeanor. In Wright v. Reg., 14 Q. B. 148, 168, Lord Denman, C. J., said:
“I am of opinion that the first six counts may l)e sustained. The statement of the means used for effecting the object of the conspiracy is so interwoven with the charge of conspiracy as to show upon the face of these counts an unlawful conspiracy. But, if that were not so, the overt acts show an indictable misdemeanor, upon which the court will pronounce judgment.”
In Com. v. Delany, 1 Grant, Cas. 224, 225, Chief Justice Lewis, speaking for the supreme court of Pennsylvania, said that while the conspiracy charged in an indictment might merge in the consummation of the overt aet set forth, where the act accomplished is a felony, yet, even in that case “there is reason to believe that the averments of the conspiracy may be disregarded as surplusage and the defendant put upon trial for the consummated crime set forth.”
In framing the first indictment here, the government saw fit to insert in each count thereof an independent charge of the actual commission by the defendants of the offense of uttering as true the described false certificate, of naturaliza (ion. Then, as it: liad a right to do, the government elected to try the defendant Berkowitz separately. Of course, he could not have been convicted oí a previous conspiracy to commit the main offense, without evidence implicating both the defendants in such conspiracy. But it is equally clear that, for the consummated offense of uttering as true the false certificate, he could have been convicted and sentenced upon proof affecting himself only. 1 Wliart. Cr. Law, §§ 434, 435. Therefore Ms acquittal barred, a subsequent indictment against him for the same offense. It has not been seriously maintained by the learned United States district attorney that one who has been indicted for the offense of uttering as true a described false certificate of naturalization to a named person, and has been tried and acquitted, can afterwards, with respect to that same transaction, be indicted for soiling or disposing of that same certificate to that same person. It is enough here to say that the selling or disposing of such a certificate implies an uttering of it. I am of opinion that the district court erred in overruling the defendant’s plea of former acquittal. I would reverse the judgment.